Citation Nr: 1225196	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-32 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of balance, claimed as secondary to bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disorder.

4.  Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of ear surgery received from a VA medical facility on September 9, 1988. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1955.

This appeal to the Board of Veterans' Appeals (Board) is from January 2008 (hearing loss, loss of balance, and left foot) and January 2009 (1151 claim) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran was scheduled to appear for a personal hearing before a Decision Review Officer (DRO) on January 27, 2009.  The Veteran requested that the hearing be rescheduled.  It was rescheduled for March 31, 2009.  The Veteran did not appear for said hearing, and he has not since asked for it to be rescheduled. Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board notes that an August 2008 rating decision denied entitlement to a claim for compensation under 38 U.S.C.A. § 1151 for residuals of ear surgery performed in 1983.  The Veteran did not appeal that determination and it became final.  38 U.S.C.A. § 7105.  However, the Board determines that the finality of that decision has no impact on the Veteran's current claim of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of ear surgery received from a VA medical facility on September 9, 1988.  In this regard, the Federal Circuit held that a claim for one diagnosed disease cannot be prejudiced by a prior claim for a different diagnosed disease.  Rather, the two claims must be considered independently because they rest on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

The August 2008 rating decision pertained to a surgery allegedly completed in a different year.  Accordingly, the current claim of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of ear surgery received from a VA medical facility on September 9, 1988 will be analyzed as an original claim, obviating the need for new and material evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of new and material evidence to reopen service-connection claims for bilateral hearing loss, loss of balance, and a left foot disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent and credible evidence does not establish any additional disability resulting from right ear surgery at a VA facility in September 1988.  


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for residuals of ear surgery received from a VA medical facility on September 9, 1988.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Before addressing the merits of the § 1151 compensation issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in December 2008 of the criteria for establishing a § 1151 claim, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2009.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records are in the claims file.  Available post-service VA treatment records, particularly those pertinent to the September 1988 ear surgery at issue, have also been obtained and considered.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the § 1151 claim that has not been obtained.  Moreover, the Board notes that Spanish-language documents were translated into English.
  
In this regard, the Veteran's recently translated March 2009 statement, identified the existence of a private hospitalization in August 1955 at the Tricoche Hospital in Ponce, Puerto Rico, partly due to infection and noise in the right ear.  The below Remand includes an order to obtain those records, if possible, due to the potential value they hold in establishing service connection on a direct basis.  However, the Board finds no prejudice in proceeding with the adjudication of the § 1151 claim.  Records from 1955 would pre-date the Veteran's surgery by over 30 years.  They would not be pertinent to the § 1151 claim, as this could not provide probative evidence concerning a surgery at a VA medical facility (not a private provider, such as the Tricoche Hospital) for residuals of ear surgery received from a VA medical facility on September 9, 1988 (a date not proximate to the 1955 surgery).  

Next, although the RO/AOJ attempted to obtain a copy of the Veteran's consent form for the 1988 right ear surgery, these efforts were unsuccessful.  The Veteran was notified of this in a January 2012 letter.  The letter also requested the Veteran to provide any informed consent form(s) signed by him pertaining to the September 1988 surgery.  He responded in May 2012, indicating that he did not have a copy of such consent form in his possession, because he had not received or signed such a form.  Also, a March 2012 communication between the RO/AOJ and the VA facility revealed that the facility was unable to locate the requested records and provided a negative response.  As such, further efforts to obtain a copy of this consent form would be futile, so another remand is not warranted.  It also worthwhile to note that the question of whether or not there was informed consent pertaining to the September 1988 surgery is an essentially moot point because, as will be discussed, there was no additional disability following the procedure.

The Board remanded this claim in October 2010 for translation into English of several Spanish-language documents; a medical opinion on the questions related to the possibility of any additional disability, to include hearing loss, caused by the September 1988 surgery; and to obtain a copy of any signed consent form for the September 1988 right ear surgery.  Accordingly, on remand, the AMC arranged for translation of documents; arranged for a pertinent VA medical opinion in May 2012; and attempted, as discussed above, to obtain a copy of a signed consent form for the 1988 surgery.  So there was compliance with these remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  

VA also obtained a medical opinion in May 2012 to address the § 1151 claim.  The Board finds that the VA opinion is adequate to decide the issue, as it is predicated on a review of the claims file, which was explicitly noted on the opinion report.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Indeed, the opinion discussed not only the records proximate in time to the 1988 ear surgery, but also audiological evaluations before and after that surgery.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-§ 1151 Compensation Claim

The Veteran asserts that he sustained "various hearing problems subsequent to surgery malpractice" in his September 1988 VA surgery of his right ear.  See October 2007 claim.  He asserts that these symptoms are evidence of carelessness or negligence in the performance of the surgery.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected. See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361(a) (2011). 

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a)-(d).  See also VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability. If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  See 38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment, the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).

In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that:  (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; or (v) require injections of any substance into a joint space or body cavity.  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).  In Halcomb v. Shinseki, 23 Vet. App. 234 (2009) the Court held that the veteran did not establish lack of informed consent before eye surgery as the basis for entitlement to compensation benefits for loss of vision of the eye under 38 U.S.C.A. § 1151 based solely on failure of consent documents to list specific disclosed risks.  See also McNair v. Shinseki, No. 09-1813 (November 18, 2011) (holding that the failure to provide information about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment).

The Board turns to the facts of this particular case.  A VA right ear surgical report on September 9, 1988 shows he underwent a right aticotomy operation with excision/removal of cholesteatoma.  His preoperative and postoperative diagnoses were for right chronic mastoiditis.  The Veteran asserts he has suffered hearing loss as a result of this operation.

At the outset, the Veteran fails to establish that the September 1988 right ear surgery produced any additional disability, thus failing to satisfying the threshold preliminary requirement of a § 1151 claim.  The May 2012 VA compensation physician found that "additional disability was not caused by surgery performed in September of 1988."  Specific reference was made to a June 1983 (pre-surgery) audiology report that showed an average loss of 50 decibels (db) in the right ear with a speech discrimination score of 62 percent.  He then pointed to the next documented audiology report from September 1995 that showed an average loss of 45 db in the right ear with a speech discrimination of 86 percent.  Thereafter, in a report dated in October 1998, the Veteran was shown to have an average loss of 60 db in the right ear with a speech discrimination of 80 percent.  In reviewing medical records before and after the surgery, the VA physician reasoned that "there is no evidence to clearly state worsening hearing loss after surgery, review of audiograms does not reveal abrupt and significant loss [and]...the interval between 1988 and 1995 does not support additional disability."  Without there being evidence of additional disability, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 fails.

However, even assuming such additional disability, there is no evidence that any additional disability is traceable to the right ear surgery the Veteran had at the VAMC, so there is also no required proof of actual causation.  The Veteran's claim would fail because he has not also established the required proximate causation, specifically in terms of establishing the required carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on VA's part in the provision of this surgery.  To this end, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider or furnished the medical treatment at issue without his informed consent.  See 38 C.F.R. § 3.361(d)(1).

Here, the May 2012 VA physician discounted the notion of proximate causation due to any perceived negligence or substandard care.  The VA physician opined that "there is no evidence to support negligence, poor judgment, lack of proper skill nor any error in judgment or fault by VA system."  Rather, the VA physician reasoned that he had a chronic ear disease, which was well-managed in the appropriate standard-established treatment.  The Board finds the commenting physician especially qualified to comment on this matter, as an attending surgeon.  In sum, the Veteran has not shown that VA failed to exercise the degree of care expected by a reasonable treatment provider.  

In contending that his current hearing impairment was not a reasonably foreseeable consequence of his right ear surgery, the Veteran also indicates that he was never properly informed of the risks, as he had not received a consent form to sign.  See May 2012 statement.  However, the May 2012 VA medical opinion also discounted this notion.  See 38 C.F.R. §§ 3.361(d)(1), (2), 17.32.  In particular, the VA physician concluded that "this is not an unforeseeable event, [because] surgery and medical treatment were performed for a clearly diagnosed condition."  In arriving at this conclusion, the physician noted that the Veteran had a long history of hearing loss of over 20 years, including as a result of noise exposure.  

The Veteran has not presented or identified any medical evidence refuting these VA examiner's unfavorable conclusions.  He is certainly competent, even as a layman, to comment on things within the perception of his five senses, such as having further hearing loss since his 1988 surgery.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Veteran is not competent to ascribe these symptoms to the notion that the September 1988 right ear surgery produced any additional disability, let alone to opine on questions of causation, negligence, or reasonable foreseeability of medical risks peculiar to that surgery.  These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues). Indeed, contrary to his assertions, the medical evidence (audiology testing), as highlighted by the examiner, shows that there was little to change in the Veteran's hearing acuity following his September 1988 surgery when compared to his acuity shortly before the surgery.  There was actually improvement in his speech discrimination.

Since the Board does not find the Veteran's lay statements to be competent to establish the missing element of an additional disability, let alone other elements of causation and reasonable foreseeability of medical risks for the surgery, there is no need to next consider the credibility of his lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

The claim for § 1151 compensation for residuals of a right ear surgery at a VA medical facility on September 9, 1988, is denied.


REMAND

I.  Private Provider Treatment Records

The Veteran, in a March 2009 statement, identified the existence of a private hospitalization in August 1955 at the Tricoche Hospital in Ponce, Puerto Rico, due to lack of balance, infection and noise in the right ear, and also pain in the ankle (heel) area and joints of the left foot toes.  This private hospitalization is potentially relevant to the hearing loss, loss of balance and left foot disorder issues, especially inasmuch as this medical treatment is proximately close in time to his period of active duty service.  However, his treatment records for this private provider are not associated with the claims file.  

Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2011).  On remand, the AOJ should request the Veteran to fill out the proper authorization form so that pertinent records from Tricoche Hospital may be obtained.



II.  Naval Reserve Service and Associated Records

There are indications in the claims file that the Veteran has had 30 years of U.S. Naval Reserve service, but this must be clarified, on remand.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2011).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled or died from an injury, albeit not disease, incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Indeed, at his June 2011 VA audiological examination, he reported military noise exposure during active duty from 2 years in Korea, serving as an infantryman.  He also reported 30 years of subsequent noise exposure from ship motors, engine rooms and grenades during Navy service.  The latter assertion presumably refers to U.S. Naval Reserve service, but a record confirming any such service is not associated with the claims file.  The AOJ must confirm whether he actually served in the U.S. Naval Reserves, and if so, clarify his dates of service, and obtain any available service personnel records and service treatment records for such service.

III.  Notice of 38 C.F.R. § 3.159(b)(1) and Kent-notice

With respect to the remaining claims (hearing loss, loss of balance and left foot disorder ) VA failed to comply with its duty to notify under the Veterans Claims Assistance Act of 2000 (VCAA), specifically as codified at 38 U.S.C.A. § 5103(a), and promulgated at 38 C.F.R. § 3.159(b)(1), since VA did not apprise the Veteran of the portion of evidence supporting his claims that he must submit and the portion VA will obtain for him.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) and Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

In addition, VA needs to provide additional Veterans Claims Assistance Act (VCAA) notice to comply with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  These remaining issues all concern the submission of new and material evidence to reopen service-connection claims for bilateral hearing loss, loss of balance as secondary to bilateral hearing loss, and a left foot disorder.  These claims were previously denied by the unappealed, final and binding January 2005 rating decision.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice under 38 U.S.C.A. § 5103(a) informing him of the information and medical or lay evidence not of record (1) that is necessary to substantiate his claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See also 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Also provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) that:  (1) notifies him of the evidence and information necessary to reopen the previously denied claims (i.e., describes what new and material evidence is under the current standard); and (2) notifies him of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits, as this applies to each respective claim on appeal.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Contact the Veteran and all appropriate sources to confirm whether the Veteran served in the U.S. Naval Reserves, and if so, specify his dates of service, including any periods of ACDUTRA and INACDUTRA service.

Obtain any outstanding U.S. Naval Reserves ACDUTRA/INACDUTRA service treatment records and service personnel records.  See 38 C.F.R. § 3.159(c)(2) and (c)(3).

3.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  

In particular, ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records for a private hospitalization at the Tricoche Hospital in Ponce, Puerto Rico in August 1955, and any other outstanding private treatment records from this and other private providers.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2011).

4.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


